department of the treasury internal_revenue_service washington d c date number info release date uilc genin-132497-02 cc tege eoeg et1 memorandum for director internal_revenue_service center kansas city mo attn entity control from office of division counsel associate chief_counsel tax exempt and government entities subject railroad retirement act tax status in accordance with the coordination procedure established between the service and the railroad retirement board rrb the rrb has provided us with its opinion concerning the following businesses under the railroad retirement act and the railroad unemployment insurance act the acts the rrb ruled that became an employer under the acts effective date but then ceased to be an employer under the acts effective on that date merged with then became an employer under the acts on date we have reviewed the opinion of the rrb and based upon the information submitted to the rrb we also conclude that became an employer under the railroad_retirement_tax_act rrta effective date and ceased to be an employer under the rrta on date we further concur with the rrb that became an employer under the rrta effective date please take the appropriate action regarding these businesses will e mcleod cc
